Citation Nr: 9932471	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95 - 03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased evaluation for bilateral pes 
cavus with metatarsalgia, varus deformity and hyperkeratosis, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for post-operative 
pituitary adenoma with diabetes insipidus, currently 
evaluated as 20 percent disabling.  

4. Entitlement to an increased evaluation for residuals of a 
fractured left ankle, currently evaluated as 20 percent 
disabling.  

5. Entitlement to an increased evaluation for ankylosing 
spondylitis, currently evaluated as 40 percent disabling.  

6.  Entitlement to a compensable evaluation for donor site 
scar of the right iliac crest.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1985 to October 1987.  

2.	On November 4, 1999, the Board was notified by the RO 
that the veteran died on July [redacted], 1999.

3.	At the time the Board was notified of the veteran's 
death, this appeal was not under active consideration on the 
merits by a Member or panel of Members of the Board.


CONCLUSION OF LAW

Because of the death of the veteran prior to commencement of 
active consideration on the appeal on the merits, the Board 
will exercise its discretion not to complete action on the 
merits of this case.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See  38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).  Accordingly, the Board will 
exercise its discretion not to complete action on the merits 
of this case.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

